NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                RAHIM ABDUL MUHAMMAD, Appellant.

                             No. 1 CA-CR 13-0653
                                 FILED 2-3-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR 2013-000017-001
                 The Honorable Hugh E. Hegyi, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia D. Beck
Counsel for Appellant
                          STATE v. MUHAMMAD
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Andrew W. Gould and Judge Samuel A. Thumma joined.


D O W N I E, Judge:

¶1            Rahim Abdul Muhammad appeals his convictions and
sentences for kidnapping, aggravated assault, unlawful use of means of
transportation, burglary, possession of marijuana, and misconduct
involving weapons. Pursuant to Anders v. California, 386 U.S. 738 (1967),
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), defense counsel has
searched the record, found no arguable question of law, and asked that we
review the record for reversible error. See State v. Richardson, 175 Ariz. 336,
339, 857 P.2d 388, 391 (App. 1993). Muhammad did not file a supplemental
brief. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY1

¶2             On December 29, 2012, Muhammad knocked on the door of
N.R.’s apartment and was let in by N.R.’s minor son, R.D. Present in the
apartment were N.R., R.D., and two females, T.H. and E.E. Muhammad
and N.R., who were long-time friends, stepped outside to talk. Muhammad
was upset and incoherent, and an altercation ensued. Muhammad struck
N.R. in the ear with a black revolver and pinned him against the
apartment’s front window. Muhammad then fired a shot between N.R.’s
legs. T.H. left through the apartment’s back door and phoned the police.

¶3            N.R. convinced Muhammad they should leave the premises
for R.D.’s safety. The two men returned to the apartment to get car keys.
E.E., who had been sleeping prior to the gunshot, took R.D. into the
bathroom and closed the door. Muhammad kicked in the door, pointed the
revolver at E.E., and demanded to know who she was. N.R. pleaded with
Muhammad not to hurt his son and said E.E. was there to babysit.
Muhammad and N.R. then left the apartment.




1     We view the facts “in the light most favorable to sustaining the
conviction[s].” State v. Tison, 129 Ariz. 546, 552, 633 P.2d 355, 361 (1981).


                                      2
                         STATE v. MUHAMMAD
                           Decision of the Court

¶4            N.R. drove; Muhammad got into the back seat, keeping his
revolver pointed at N.R. Muhammad tossed N.R. a container of marijuana
and demanded he roll a joint. N.R. began doing so, but stopped, prompting
Muhammad to shoot him in the hand. The two men drove around for over
an hour, with N.R. following Muhammad’s instructions on where to go. At
one point, Muhammad made a comment to the effect of “this is where our
adventure ends.” N.R. believed Muhammad planned to kill him. N.R.
asked Muhammad to roll him a cigarette. When Muhammad set his gun
down to do so, N.R. opened the door of the moving car and rolled out onto
the street. N.R. slid on the pavement, injuring his back, and ran to a nearby
business. Employees phoned the police, and N.R. was taken to the hospital.
Muhammad drove away but later abandoned the car roughly a mile from
N.R.’s apartment.

¶5            Police officers set up a Facebook account, contacted
Muhammad to express interest in purchasing property, and arranged to
meet him at a restaurant. When Muhammad left the restaurant, he was
arrested. Officers found a black revolver, ammunition, and a bag
containing marijuana on Muhammad’s person while performing a search
incident to arrest. At N.R.’s apartment, officers discovered blood, bullet
fragments, and a bullet strike. They also found a shoe print on the outside
of the bathroom door and N.R.’s blood on the center console, steering
wheel, and driver’s side door of the car he had been driving.

¶6           Muhammad was charged with: (1) count one, armed robbery,
a class two dangerous felony, (2) count two, kidnapping, a class two
dangerous felony, (3) count three, aggravated assault, a class three
dangerous felony, (4) count four, theft of means of transportation, a class
three felony, (5) count five, burglary in the first degree, a class two
dangerous felony, (6) count six, possession or use of marijuana, a class six
felony, and (7) count seven, misconduct involving weapons, a class four
felony. Twelve jurors and two alternates were seated for the ensuing nine-
day trial.

¶7            Muhammad was acquitted of count one but found guilty of
counts two, three, five, six, and seven, as well as unlawful use of means of
transportation, a lesser included offense of count four. At sentencing, the
court found counts two and three to be dangerous offenses. Muhammad
was sentenced to an aggravated 14 year sentence for count two, to run
concurrently with a presumptive 2.25 year sentence for count four, a
presumptive 1.75 year sentence for count six, and a presumptive 4.5 year
sentence for count seven. He was sentenced to a presumptive 7.5 year
sentence for count three, to run consecutively to his sentence for count two,


                                     3
                          STATE v. MUHAMMAD
                            Decision of the Court

and was placed on 5 years’ probation for count five, to begin upon his
discharge from prison. He received 231 days of presentence incarceration
credit.

¶8            Muhammad timely appealed. We have jurisdiction pursuant
to Article 6, Section 9, of the Arizona Constitution, as well as Arizona
Revised Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and
-4033(A)(1).

                                DISCUSSION

¶9            We have read and considered the brief submitted by appellate
counsel and have reviewed the entire record. See Leon, 104 Ariz. at 300, 451
P.2d at 881. We find no reversible error. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure.
Muhammad was either present at or waived his presence for all critical
phases of the proceedings. He was represented by counsel. The jury was
properly impaneled and instructed. The jury instructions were consistent
with the offenses charged. The jury was comprised of 12 individuals, and
the record reflects no irregularity in the deliberation process.2 The
sentences imposed were within the statutory ranges.

¶10           The record includes substantial evidence to support the jury
verdicts. See Tison, 129 Ariz. at 552, 633 P.2d at 361 (In reviewing for
sufficiency of evidence, “[t]he test to be applied is whether there is
substantial evidence to support a guilty verdict.”). “Substantial evidence is
proof that reasonable persons could accept as sufficient to support a
conclusion of a defendant’s guilt beyond a reasonable doubt.” State v.
Spears, 184 Ariz. 277, 290, 908 P.2d 1062, 1075 (1996). Substantial evidence
“may be either circumstantial or direct.” State v. Henry, 205 Ariz. 229, 232,
¶ 11, 68 P.3d 455, 458 (App. 2003).

¶11         For count two, the State was required to prove Muhammad
knowingly restrained N.R. with the intent to inflict death or physical injury,


2       Based on a defense motion, one juror was dismissed on the fifth day
of trial after he admitted researching locations discussed in the case and
looking up the trial judge’s Facebook page. The court conducted an inquiry
and determined this juror’s actions did not affect the impartiality of any
other members of the jury. See State v. Trostle, 191 Ariz. 4, 13-14, 951 P.2d
869, 878-79 (1997) (trial court is justified in striking jurors who do not follow
admonition, but does not abuse its discretion by choosing not to strike
jurors when satisfied of their continued impartiality).


                                       4
                         STATE v. MUHAMMAD
                           Decision of the Court

or with the intent to place N.R. in reasonable apprehension of imminent
physical injury. See A.R.S. § 13-1304(A)(3)-(4). “Knowingly” means the
perpetrator is aware or believes his conduct is of the nature described by a
statute defining an offense. See A.R.S. § 13-105(10)(b). “’Restrain’ means to
restrict a person’s movements without consent . . . in a manner which
interferes substantially with such person’s liberty, by either moving such
person from one place to another or by confining such person” using
physical force or intimidation. A.R.S. § 13-1301(2)(a).

¶12           N.R. testified he did not want to leave the apartment with
Muhammad and did so only because he feared for his safety, as well as that
of his son. As the two men were leaving the apartment, Muhammad
pointed the gun at N.R. and continued to point the gun at him as they drove
around. Muhammad inflicted actual physical injury by shooting N.R. in
the hand, and he created reasonable apprehension of further physical injury
by continuing to point the gun at him. Further, N.R. testified Muhammad’s
actions led him to believe Muhammad intended to kill him. While
Muhammad’s version of events differed from N.R.’s, it was the jury’s role
to weigh the credibility of the witnesses. Substantial evidence supports the
conviction as to count two.

¶13           For count three, the State was required to prove Muhammad
committed assault using a deadly weapon or dangerous instrument, or
caused serious physical injury to another in the act of committing assault.
A.R.S. § 13-1204(A)(1)-(2). Assault, as defined by A.R.S. § 13-1203(A), can
be committed by “[i]ntentionally, knowingly or recklessly causing any
physical injury to another person,” “[i]ntentionally placing another person
in reasonable apprehension of imminent physical injury,” or by
“[k]nowingly touching another person with the intent to injure, insult or
provoke such person.” N.R. testified Muhammad struck him with the
revolver, shot the gun at the ground between his legs, and later shot him in
the hand. N.R. suffered serious injury to his hand that led to amputation of
one of his fingers. Though Muhammad’s testimony conflicted with N.R.’s,
the jury obviously found the victim’s testimony more credible. Substantial
evidence supports the aggravated assault conviction.

¶14          Regarding count four, Muhammad was charged with theft of
means of transportation but was convicted of the lesser-included offense of
unlawful use of means of transportation. See State v. Breed, 230 Ariz. 462,
462-63, ¶¶ 4-8, 286 P.3d 806, 806-08 (App. 2012) (unlawful use is lesser-
included offense of theft of means of transportation). To prove this count,
the State was required to show that Muhammad knowingly took
unauthorized control over another person’s means of transportation


                                     5
                         STATE v. MUHAMMAD
                           Decision of the Court

without the intent to permanently deprive the other person of it. A.R.S.
§ 13-1803(A)(1).

¶15           N.R. testified the car at issue belonged to his mother. He
testified he leapt from the moving car because he feared for his life.
Muhammad testified he took control of the car only to protect himself and
prevent it from crashing. The car, however, was found several miles from
where N.R. abandoned it. Substantial evidence supports Muhammad’s
conviction for unlawful use of means of transportation.

¶16          For count five, the State was required to prove Muhammad
entered or remained unlawfully in a residential structure with the intent to
commit a felony within and that he did so while knowingly possessing a
deadly weapon. See A.R.S. § 13-1507(A) to -1508(A). As previously
discussed, the evidence established that Muhammad committed both
aggravated assault and kidnapping while at N.R.’s residence. There is also
evidence he intended to commit felony offenses at that location. Based on
the evidence presented, the jury could have found Muhammad guilty of the
charged offense.

¶17           For count six, the State was required to prove Muhammad
knowingly possessed marijuana that was not for sale, having a weight of
less than two pounds. A.R.S. § 13-3405(A)(1), (B)(1). Detective Lugo
testified Muhammad had a small baggie of marijuana in his pocket.
Another officer tested the substance in the baggie and determined it was
indeed marijuana. Muhammad admitted the marijuana was his and
admitted having it for his own personal use. Substantial evidence supports
the conviction for possession of marijuana.

¶18           For count seven, the State was required to prove Muhammad
knowingly possessed a deadly or prohibited weapon while a prohibited
possessor. A.R.S. § 13-3102(A)(4). Detective Lugo testified Muhammad
had a revolver and ammunition on his person when arrested. Additionally,
the State presented evidence Muhammad had prior felony convictions, and
he admitted being a prohibited possessor. He also admitted carrying the
revolver despite his status as a prohibited possessor. Substantial evidence
supports the conviction for misconduct involving weapons.

                             CONCLUSION

¶19         We affirm Muhammad’s convictions and sentences.
Counsel’s obligations pertaining to Muhammad’s representation in this
appeal have ended. Counsel need do nothing more than inform
Muhammad of the status of his appeal and his future options, unless


                                     6
                          STATE v. MUHAMMAD
                            Decision of the Court

counsel’s review reveals an issue appropriate for submission to the Arizona
Supreme Court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85, 684 P.2d 154, 156-57 (1984). On the court’s own motion, Muhammad
shall have thirty days from the date of this decision to proceed, if he desires,
with an in propria persona motion for reconsideration or petition for review.




                                    :ama




                                       7